DETAILED ACTION
Claim Objections
Claim 20 is objected to because of the following informalities: line 7, “channels a” is understood to mean --channels at a--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 20, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b)(III)(E).  Furthermore, Applicant discloses “a first-type machine gun 191 (e.g., an M249, M240, or other light/medium machine gun)” at ¶ [0049] and “another type of weapon (e.g., an M240 or other light/medium duty machine gun)” at ¶ [0050].  No particular description of “a second-type machine gun 192” at ¶ [0053] appears in the disclosure; thus, the presumption must be that such is the ‘other type of weapon’ disclosed.  However, the examples given of that type of weapon overlap those of the first-type, i.e., M240 and other light/medium duty machine guns.  The same is true of the disclosures of first- and second-type ammunition rounds, i.e., 7.62 and 0.338 mm rounds at ¶¶ [0049] and [0053].  Thus, even were the limitations read in light of the specification, ambiguities would result.  Clarification is required.
The claim will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,316,457 to Hagedorn et al. (“Hagedorn,” cited by Applicant).
Re: claim 10, Hagedorn discloses the claimed invention including a firearm positioning system 100, e.g., Fig. 2, comprising: a first arm segment 500 pivotably engaged to a primary body (via 20, e.g., Figs. 20-23; see also col. 11, lines 48-50); a second arm segment 400 pivotably engaged to the first arm segment (via pintle 730; see also, e.g., Fig. 12); a cradle 200 pivotably engaged to the second arm segment (via pintle 710), the cradle configured to support a firearm 10 and a container 280, the cradle comprising: a removably engaging attachment mechanism, inter alia, 210, e.g., Fig. 4 (see also, e.g., Fig. 3B showing a pin therethrough) positioned at a first end of the cradle (as shown), the removably engaging attachment mechanism configured to receive and removably engage a front end of a firearm (see, e.g., Fig. 11: that portion of the firearm to which cradle 200 attaches is as much “a front end” as those portions shown by Applicant: see instant Figs. 1-3); a backstop assembly, inter alia, 212, at a second end opposite the first end (as shown), the backstop assembly configured to releasably secure a back end of the firearm to the cradle (similarly to the first end, i.e., via a pin); and at least one rail 265, e.g., Figs. 6-8.
Re: claim 18, Hagedorn further discloses wherein the container is configured to support at least one ammunition can 293, e.g., Figs. 3B-3C, and is releasably securable to the cradle (via apparently not called out block, e.g., Fig. 4, at the center of the cradle, and via apertures 282, e.g., Fig. 5, and presumably bolts therethrough as needed).  The embodiment of Figs. 3B-3C is disclosed as incorporating a separate ammo can 293, which “feeds ammo to the open exterior end 287 of the ammunition container 280,” 8:24-25, which suffices for a recitation that “the container is configured to support at least one ammunition can,” since, by receiving ammo therefrom, container is supporting the function of the ammo can, which suffices.
Re: claim 20, in view of the assertions made in the rejection under 35 U.S.C. 112(b), above, the method for replacing firearms is inherent in the structure disclosed by Hagedorn.  Specifically, because Applicant discloses that both first- and second-type machine guns include M240 and other light/medium duty machine guns and that both first- and second-type ammunition rounds include 7.62 and 0.338 mm rounds, one replacing the firearm of Hagedorn with the same firearm meets the claim.  With respect to replacing ammunition rounds, such is inherent in the use of such firearms, at least when depleting the store of ammunition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and, alternatively, claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn.
Re: claim 13, Hagedorn discloses the claimed invention including “weapons mounting systems for mounting firearms with vehicles and other fixtures,” col. 4, lines 19-20, except for wherein the primary body is an upper portion of a roll-cage of a vehicle.
It would have been obvious to one of ordinary skill in the art at the time of invention to have the primary body be an upper portion of a roll-cage of a vehicle, since “vehicles” covers all kinds of such and because substituting a clamp for mounting bracket 20, e.g., Fig. 11, would be within the level of ordinary skill.  That is, one skilled in the art, given a vehicle with a roll-cage to which to attach the positioning system, would understand another form of mounting bracket would be required.  Because of the ubiquity of clamps and clamping arrangements known in the art (Hagedorn illustrates one in, e.g., Fig. 7C), there would be no undue experimentation required to clamp the positioning system onto a roll-cage.
Re: method claim 20, in view of the structure disclosed by Hagedorn, the method of replacing firearms would have been obvious, since it is the normal and logical manner in which the system is used (similarly based on the overlap of firearms and ammunition rounds, above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of US 1,939,699 to Hofstetter.
Re: claims 11, Hagedorn discloses the claimed invention as applied above, including the removably engaging attachment mechanism comprising a pair of uprights (those including firearm attachment apertures 210) for engaging the front end of the firearm, except for such being hook arms.
Hofstetter teaches mounting a machine gun, page 1, lines 5-6, A, e.g., Figs. 1-3, utilizing a hook arm connection, inter alia, 9, at the front of the machine gun in the same field of endeavor for the purpose of “provid[ing] a coupling arrangement whereby a gun may be quickly and easily emplaced and removed from its mount without the use of tools and without disturbing the lateral and vertical adjustment of the parts,” id., lines 7-12.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hagedorn as taught by Hofstetter to incorporate hook arm connections at the front of the firearm to provide a coupling arrangement whereby a gun may be quickly and easily emplaced and removed from its mount without the use of tools and without disturbing the lateral and vertical adjustment of the parts.  Further rationales: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results,” (KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395); and/or, All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn alone or in view of US 2008/0092732 to Becket et al. (“Becker”) or US 7,415,790 to Ruhland et al. (“Ruhland”).
Hagedorn discloses the claimed invention as applied above except for wherein the second arm segment has a length less than the first arm segment.  It has been held that limitations relating to the size of an element were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Here, the device of Hagedorn would not perform any differently having one arm longer than the other.
In view of Becker, Becker teaches dissimilar lengths of arms 20, 22, e.g., Figs. 9-10, being known in the art of machine gun mounts, at ¶ [0017].  Whether this is for any particular purpose, the further rationales provided above render the claim unpatentable because the substitution or combination would yield only predictable results.
Ruhland also teaches different length arms 70, 80, e.g., Figs. 1-3 and 5.  A combination of Hagedorn and Ruhland would render the claim unpatentable for like reasoning.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of US 5,767,436 to Sanderson et al. (“Sanderson”).
Hagedorn discloses the claimed invention as applied above except for wherein the cradle is adjustable in a vertical range of motion relative to the second arm segment.
Sanderson teaches a cradle 36, e.g., Fig. 12, adjustable in a vertical range of motion relative to a second arm segment 26 or 28, e.g., Fig. 2, in the same field of endeavor for the purpose of “provid[ing] for rapid, easy and reliable firing elevation … angle adjustment of the [machine] gun,” col. 3, lines 45-46.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hagedorn as taught by Sanderson in order to provide for rapid, easy and reliable firing elevation angle adjustment of the cradle and, thus, the firearm.  See also further rationales, above.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of Sanderson, further in view of Hofstetter.
Re: claim 1, Hagedorn discloses the claimed invention as applied above and further discloses a first release 620 or 630, e.g., Fig. 12, configured to releasably lock movement of the first arm segment relative to the primary body and a second release 670 or 680 configured to releasably lock movement of the second arm segment relative to the first arm segment (see col. 12, line 67, through col. 16, line 32, for detailed discussion of the elements); a pintle 710 or 730 receivable by a socket 420 or 430, respectively, on the second arm segment, wherein the pintle is rotatable in the socket, col. 9, lines 45-48; except for the cradle configured to rotate vertically about an elevation axis relative to the second arm segment and a pair of opposing hook arms at a first end of the cradle, the pair of hook arms configured to receive a front end of a firearm.
With respect to rotating vertically, Sanderson teaches that such is known in the art at the time of invention for the reasoning provided above.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hagedorn as taught by Sanderson in order to provide for rapid, easy and reliable firing elevation angle adjustment of the cradle and, thus, the firearm.  See also further rationales, above.
With respect to hook arm connections, Hofstetter teaches such being known in the art at the time of invention for the reasoning provided above, as well.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the base reference, Hagedorn, as taught by Hofstetter to incorporate hook arm connections at the front of the firearm to provide a coupling arrangement whereby a gun may be quickly and easily emplaced and removed from its mount without the use of tools and without disturbing the lateral and vertical adjustment of the parts.  See also further rationales, above.
Re: claim 2, see relevant rejection above over Hagedorn, alone (claim 12).
Re: claim 3, see relevant rejection above over Hagedorn (claim 13).
Re: claim 7, see relevant rejection above over Hagedorn (claim 18).
Evidence contrary to any of the above is welcome.
Allowable Subject Matter
Claims 4-6, 8-9, 14-15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance to be included in a future notice of allowability.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
16-Aug-22